Exhibit 10.2

EIGHTH AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT

 

This EIGHTH AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT

(this “Agreement”), effective and dated as of May 31, 2016, is entered into by
and between Xtera Communications, Inc., a Delaware corporation (“Xtera” or
“Borrower”) and Horizon Funding Trust 2013-1 (“Horizon Trust”), as assignee of
Horizon Technology Finance Corporation, a Delaware corporation (“Horizon” and
collectively with Horizon Trust, “Lender”).

 

RECITALS

 

A.Xtera and Lender are parties to a certain Venture Loan and Security Agreement
dated as of May 10, 2011, as amended from time to time (as amended, the “Loan
Agreement”) pursuant to which Lender, among other things, has (i) provided
certain loans to Xtera as evidenced by (1) a certain Third Amended and Restated
Secured Promissory Note (Loan A) executed by Xtera in favor of Lender, third
amended and restated as of March 1, 2014, in the original principal amount of
Ten Million Dollars ($10,000,000) (the “Loan A Note”) and (2) a certain Third
Amended and Restated Secured Promissory Note (Loan B) executed by Xtera in favor
of Lender, third amended and restated as of March 1, 2014, in the original
principal amount of Two Million Dollars ($2,000,000) (the “Loan B Note” and
together with the Loan A Note, the “Notes”), and (ii) been granted a security
interest in all assets of Xtera, including Intellectual Property (as defined in
the Loan Agreement).

 

B.Horizon transferred all right, title and interest in and to the Notes to
Horizon Funding 2013-1 LLC (“Funding”) on or about June 28, 2013.

 

C.Funding subsequently sold all right, title and interest in and to the Notes to
Horizon Trust on or about June 28, 2013.

 

D.Xtera has now requested that Lender amend the Loan Agreement to revise the
repayment schedule with respect to the Notes.

 

E.Lender is willing to grant such request, but only to the extent, and in
accordance with the terms, and subject to the conditions, set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Co- Borrowers and Lender hereby agree as follows:

 

 

1.

Definitions; Interpretation.  Unless otherwise defined herein, all capitalized
terms used herein and defined in the Loan Agreement shall have the respective
meanings given to those terms in the Loan Agreement. Other rules of construction
set forth in the Loan Agreement, to the extent not inconsistent with this
Agreement, apply to this Agreement and are hereby incorporated by reference.

 

 

1

 

--------------------------------------------------------------------------------

 

 

2.

Amendments to Loan Agreement. 

 

 

(a)

Borrower and Lender hereby agree that definition of “Loan A Maturity Date” in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

 

 

““Loan A Maturity Date” means July 31, 2016, or if earlier, the date of
acceleration of all Obligations outstanding with respect to Loan A following an
Event of Default or the date of prepayment, whichever is applicable.”

 

 

(b)

Borrower and Lender hereby agree that definition of “Loan B Maturity Date” in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

 

 

““Loan B Maturity Date” means July 31, 2016, or if earlier, the date of
acceleration of all Obligations outstanding with respect to Loan B following an
Event of Default or the date of prepayment, whichever is applicable.”

 

 

(c)

Borrower and Lender hereby agree that Section 2.6(g) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

 

“Loan A Final Payment. Borrower shall pay to Lender, upon the earlier of (i)
payment in full of the principal balance of Loan A, (ii) an Event of Default and
demand by Lender of payment in full of Loan A or (iii) on the Loan A Maturity
Date, as applicable, a payment in the amount of (the “Loan A Final Payment”):

 

 

(A)

If Loan A is repaid in full on or before June 30, 2016, One Million Seven
Hundred Fifty Thousand and 00/100 Dollars ($1,750,000).

 

 

 

(B)

If Loan A is not paid in full on or before July 15, 2016, One Million Eight
Hundred Twelve Thousand Five Hundred and 00/100 Dollars ($1,812,500.00);

 

 

 

(C)

If Loan A is not paid in full on or before July 31, 2016, One Million Eight
Hundred Seventy-Five Thousand and 00/100 Dollars ($1,875,000.00);

 

 

 

(D)

If Loan A is not paid in full on or before the Loan A Maturity Date, on the
first day of each calendar month commencing on August 1, 2016, and continuing
until the repayment in full of Loan A, the Loan A Final Payment as due and owing
on or after July 31, 2016 shall increase by an amount equal to Two Hundred Eight
Thousand Three Hundred Thirty-Three and 33/100 Dollars ($208,333.33).

 

 

Nothing contained in this Section 2.6(g) shall be deemed to be a waiver of
Borrower’s obligation to pay all amounts due and owing with respect to Loan A on
or prior to the Loan A Maturity Date.”

 

 

(d)

Borrower and Lender hereby agree that Section 2.6(h) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

 

2

 

--------------------------------------------------------------------------------

 

“Loan B Final Payment. Borrower shall pay to Lender, upon the earlier of (i)
payment in full of the principal balance of Loan B, (ii) an Event of Default and
demand by Lender of payment in full of Loan A or (iii) on the Loan B Maturity
Date, as applicable, a payment in the amount of (the “Loan B Final Payment”):

 

 

(A)

If Loan B is repaid in full on or before June 30, 2016, Three Hundred Fifty
Thousand and 00/100 Dollars ($350,000).

 

 

 

(B)

If Loan is not paid in full on or before July 15, 2016, Three Hundred Sixty-Two
Thousand Five Hundred and 00/100 Dollars ($362,500);

 

 

 

(C)

If Loan is not paid in full on or before July 31, 2016, Three Hundred
Seventy-Five Thousand and 00/100 Dollars ($375,000);

 

 

 

(D)

If Loan B is not paid in full on or before the Loan B Maturity Date, on the
first day of each calendar month commencing on August 1, 2016, and continuing
until the repayment in full of Loan B, the Loan B Final Payment as due and owing
on or after July 31, 2016 shall increase by an amount equal to Forty-One
Thousand Six Hundred Sixty-Six and 67/100 ($41,666.67) Dollars.

 

 

Nothing contained in this Section 2.6(h) shall be deemed to be a waiver of
Borrower’s obligation to pay all amounts due and owing with respect to Loan B on
or prior to the Loan B Maturity Date.”

 

 

(e)

Borrower and Lender hereby agree that the following language shall be added as
new Section 6.13 of the Loan Agreement:

 

 

“Refinancing Transaction. Borrower shall:

 

 

(a)

on or before June 10, 2016, provide Lender with a fully-executed term sheet or
letter of intent setting forth the terms of a transaction which will result in
the all outstanding Obligations under this Agreement being repaid in full (such
transaction, the “Refinancing Transaction”) on or before July 31, 2016; and

 

 

 

(b)

on or before June 30, 2016, Borrower shall provide Lender with draft definitive
documents with respect to the Refinancing Transaction.”

 

 

 

(f)

Borrower and Lender hereby agree that Section 8.2 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

 

“Certain Covenant Defaults. If Borrower fails to perform any obligation under
Sections 6.8 or 6.13, or violates any of the covenants contained in Section 7 of
this Agreement.”

 

 

3.

Amendment to Notes. The Notes are hereby amended and restated in their entirety
as set forth in Exhibit A and Exhibit B attached hereto and made a part hereof
(the “Fourth Amended and Restated Notes”).

 

 

3

 

--------------------------------------------------------------------------------

 

 

4.

Conditions to Effectiveness. Lender’s consent and agreement contained herein is
expressly conditioned on the following: 

 

 

 

(a)

Borrower executing and delivering to Lender an executed copy of this Agreement;

 

 

 

(b)

Borrower executing and delivering to Lender the Fourth Amended and Restated
Notes; and

 

 

 

(c)

Borrower reimbursing Lender for its legal fees incurred in connection with the
drafting and negotiation of this Agreement in the sum of Seven Thousand Five
Hundred Dollars ($7,500).

 

 

 

5.

Effect of Agreement.  On and after the date hereof, each reference to the Loan
Agreement in the Loan Agreement or in any other document shall mean the Loan
Agreement as amended by this Agreement.  Except as expressly provided hereunder,
the execution, delivery and effectiveness of this Agreement shall not operate as
a waiver of any right, power, or remedy of Lender, nor constitute a waiver of
any provision of the Loan Agreement. Except to the limited extent expressly
provided herein, nothing contained herein shall, or shall be construed to (nor
shall the Borrower ever argue to the contrary) (i) modify the Loan Agreement or
any other Loan Document (ii) modify, waive, impair, or affect any of the
covenants, agreements, terms, and conditions thereof, or (iii) waive the due
keeping, observance and/or performance thereof, each of which is hereby ratified
and confirmed by the Borrower.  Except as expressly amended herein, the Loan
Agreement remains in full force and effect.

 

 

 

6.

Headings.  Headings in this Agreement are for convenience of reference only and
are not part of the substance hereof.

 

 

 

7.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut without reference to conflicts of law
rules.

 

 

 

8.

Counterparts.  This Agreement may be executed in any number of counterparts,
including by electronic or facsimile transmission, each of which when so
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.

 

 

 

9.

Integration. This Agreement and the Loan Documents constitute and contain the
entire agreement of Borrower and Lender with respect to their respective subject
matters, and supersede any and all prior agreements, correspondence and
communications.

 

 

 

[Remainder of page intentionally blank. Signature page follows.]

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the day and year first above written.

 

 

 

 

BORROWER:

 

 

 

 

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Jon R. Hopper

 

 

 

Jon R. Hopper

 

 

 

Chief Executive Officer

 

 

 

LENDER:

 

 

 

 

 

HORIZON FUNDING TRUST 2013-1

 

 

By: Horizon Technology Finance Corporation, its agent

 

 

 

 

 

 

By:

/s/ Robert D. Pomeroy, Jr.

 

 

 

Robert D. Pomeroy, Jr.

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Eighth Amendment to Venture Loan and Security Agreement]

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Fourth Amended and Restated Promissory Note (Loan A) (See attached)

 

6

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Fourth Amended and Restated Promissory Note (Loan B) (See attached)

7

 